DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kirk Nuzum (Reg. No. 38,983) on 05/19/2021.

Claim 1, in its entirety, has been amended as follows:
An imaging apparatus for diagnosis comprising: 
a motor drive unit configured to be connected to a catheter and configured to move and rotate an imaging core accommodated in the catheter along a longitudinal direction of the catheter, the imaging core configured to generate a vascular optical coherence tomographic 
a processor configured to: 
apply an ultrasound drive signal to an ultrasound transceiver accommodated in a distal portion of [[an]] the imaging core, and acquire an electric signal indicating a reflected wave, when the catheter is connected to the motor drive unit; 

supply light to an optical transceiver accommodated in the distal portion of the imaging core, and acquire an electric signal indicating interference light, when the catheter is connected to the motor drive unit; 
determine a presence or an absence of the ultrasound transceiver, based on intensity distribution of the acquired electric signal of the reflected wave and/or generate line image data in a radial direction, regarding a position of the imaging core as an origin, based on the acquired electric signal of the interference light, and determine a presence or an absence of the optical transceiver, based on pixel data distribution within a predetermined range from a position of the origin; and 
determine whether the catheter connected to the motor drive unit is any one of [[the]] an ultrasound tomographic imaging catheter a vascular optical coherence tomographic imaging catheter, or an ultrasound and vascular optical coherence tomographic imaging catheter and/or the determination of the presence or the absence of the optical transceiver.

Claim 2, in its entirety, has been amended as follows:
	The imaging apparatus for diagnosis according to Claim 1, 
wherein the result obtained indicate the presence of the ultrasound transceiver and the optical transceiver, [[the]] the processor is configured to determine that the catheter is connected to the motor drive unit is the ultrasound and vascular optical coherence tomographic imaging catheter 
wherein the result obtained indicate the presence of the ultrasound transceiver and the absence of the optical transceiver, the processor is configured to determine that the catheter connected to the motor drive unit is the ultrasound tomographic imaging catheter 
wherein the result obtained indicate the absence of the ultrasound transceiver and the presence of the optical transceiver, the processor is configured to determine that the catheter connected to the motor drive unit is the vascular optical coherence tomographic imaging catheter 
wherein result obtained indicate the absence of the ultrasound transceiver and the absence of the optical transceiver, the processor is configured to determine that the catheter is not connected to the motor drive unit.


The imaging apparatus for diagnosis according to Claim 1, further comprising: 
a display unit configured to display the determination of whether the catheter connected to the motor drive unit is any one of the ultrasound tomographic imaging catheter vascular optical coherence tomographic imaging catheter or the ultrasound and vascular optical coherence tomographic imaging catheter 

Claim 5, in its entirety, has been amended as follows:
An operation method of an imaging apparatus for diagnosis which has a motor drive unit configured to be connected to a catheter and for moving and rotating an imaging core accommodated in the catheter along a longitudinal direction of the catheter, and which is configured to generate a vascular optical coherence tomographic image and/or an ultrasound tomographic image of a subject, based on a signal output from the catheter, the method comprising: 
	connecting the catheter to the motor drive unit;
Attorney Docket No. 
3.
applying an ultrasound drive signal to an ultrasound transceiver accommodated in a distal portion of [[an]] the imaging core, and acquiring an electric signal indicating a reflected wave, when the catheter is connected to the motor drive unit; 


determining a presence or an absence of the ultrasound transceiver, based on intensity distribution of the acquired electric signal of the reflected wave and/or generating line image data in a radial direction, regarding a position of the imaging core as an origin, based on the acquired electric signal of the interference light, and determining a presence or an absence of the optical transceiver, based on pixel data distribution within a predetermined range from a position of the origin; and 
determining whether the catheter connected to the motor drive unit is any one of [[the]] an ultrasound tomographic imaging catheter a vascular optical coherence tomographic imaging catheter, or an ultrasound and vascular optical coherence tomographic imaging catheter and/or the determination of the presence or the absence of the optical transceiver.

Claim 6, in its entirety, has been amended as follows:
The method according to Claim 5, further comprising: 
determining that the catheter connected to the motor drive unit is the ultrasound and vascular optical coherence tomographic imaging catheter  
determining that the catheter connected to the motor drive unit is the ultrasound tomographic imaging catheter  
determining that the catheter connected to the motor drive unit is the vascular optical coherence tomographic imaging catheter 
determining that the catheter is not connected to the motor drive unit when the absence of the ultrasound transceiver and the absence of the optical transceiver is determined.

Claim 8, in its entirety, has been amended as follows:
The method according to Claim 5, further comprising: displaying the determination of whether the catheter connected to the motor drive unit is any one of the ultrasound tomographic imaging catheter vascular optical coherence tomographic imaging catheteror the ultrasound and vascular optical coherence tomographic imaging catheter 


A method for determining a type of catheter connected to a motor drive unit of an imaging apparatus for diagnosis, wherein the motor drive unit is configured to be connected to a catheter and to move and rotate an imaging core accommodated in the catheter along a longitudinal direction of the catheter, and configured to generate a vascular optical coherence tomographic image and/or an ultrasound tomographic image of a subject, based on a signal output from the catheter, the method comprising:
connecting the catheter to the motor drive unit;
applying an ultrasound drive signal to an ultrasound transceiver accommodated in a distal portion of [[an]] the imaging core, and acquiring an electric signal indicating a reflected wave, when the catheter is connected to the motor drive unit; Attorney Docket No. \
Page 10	
supplying light to an optical transceiver accommodated in the distal portion of the imaging core, and acquiring an electric signal indicating interference light, when the catheter is connected to the motor drive unit; 
Page 10	determining a presence or an absence of the ultrasound transceiver, based on intensity distribution of the acquired electric signal of the reflected wave and/or generating line image data in a radial direction, regarding a position of the imaging core as an origin, based on the acquired electric signal of the interference light, and determining a presence or an absence of the optical transceiver, based on a pixel data distribution within a predetermined range from a position of the origin; and 
an ultrasound tomographic imaging catheter a vascular optical coherence tomographic imaging catheter, or an ultrasound and vascular optical coherence tomographic imaging catheter 

Claim 11, in its entirety, has been amended as follows:
	The method according to Claim 10, further comprising: 
determining that the catheter connected to the motor drive unit is the ultrasound and vascular optical coherence tomographic imaging catheter 

Claim 12, in its entirety, has been amended as follows:
The method according to Claim 10, further comprising: 
determining that the catheter connected to the motor drive unit is the ultrasound tomographic imaging catheter 

Claim 13, in its entirety, has been amended as follows:
	The method according to Claim 10, further comprising: 
determining that the catheter connected to the motor drive unit is the vascular optical coherence tomographic imaging catheter

Claim 18, in its entirety, has been amended as follows:
The method according to Claim 17, further comprising: 
determining that [[a]] the catheter is subjected to priming, when a sum of the absolute values of the reflected wave data within at least two data points of the plurality of data points is greater than a second threshold value; and 
determined that priming is not yet performed, or that air is mixed into the catheter after the priming operation when the sum of the absolute values of the reflected wave data within the at least two data point of the plurality of data points is equal to or less than [[the]] a third threshold value.

Claim 19, in its entirety, has been amended as follows:
The method according to Claim 10, further comprising: displaying the determination of whether the catheter connected to the motor drive unit is any one of the ultrasound tomographic imaging catheter vascular optical coherence tomographic imaging catheteror the ultrasound and vascular optical coherence tomographic imaging catheter .

Allowable Subject Matter
Claims 1-20 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: 
With regard to independent claims 1, 5, and 10, the prior art fails to anticipate and/or render obvious, either solely or in combination, an imaging apparatus with a motor drive unit connected to an imaging core and determine a presence or absence of an ultrasound transceiver based on an intensity distribution and determine a presence or absence of a optical transceiver based on a interference light and pixel data distribution within a predetermined range from a position of origin. These determinations are then further used in the determination of what catheter is connected to the motor drive unit from a group of an ultrasound catheter, a vascular OCT catheter, or an ultrasound vascular OCT catheter.
Claims 2-4, 6-9, and 11-20 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                              


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793